Case 1:19-cv-06886-EK-LB Document 16 Filed 07/17/20 Page 1 of 4 PageID #: 113




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
CONCEPCION FLORES,

                           Plaintiff,                                 REPORT & RECOMMENDATION
                                                                           19 CV 6886 (EK)(LB)
         -against-

LUNA’S RESTAURANT INC.,
IRAIS TELLEZ, and ELVIA LUNA,

                           Defendants.
------------------------------------------------------------X
BLOOM, United States Magistrate Judge:

         Plaintiff Concepcion Flores brings this civil action against Luna’s Restaurant Inc. (“L.R.”),
Irais Tellez, and Elvia Luna (collectively “defendants”) alleging that defendants violated her rights
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), and the New York Labor
Law, N.Y. Lab. Law §§ 195–98 (“NYLL”).1 Despite proper service of the summons and
complaint, ECF Nos. 7–8, defendants have failed to plead or otherwise defend this action. Plaintiff
now moves for a default judgment against defendants pursuant to Rule 55(b)(2) of the Federal
Rules of Civil Procedure. The Honorable Eric Komitee referred plaintiff’s motion to me for a
Report and Recommendation in accordance with 28 U.S.C. § 636(b). For the reasons set forth
below, it is respectfully recommended that plaintiff’s motion should be denied without prejudice.
                                                BACKGROUND2
         Defendant L.R. is a New York corporation that owns and operates a restaurant at 43-13
Broadway, Astoria, NY 11103. ECF No. 1, Complaint (“Compl.”) ¶¶ 8–9. Plaintiff alleges that the
individual defendants, Luna and Tellez, were “owner[s], authorized operator[s], manager[s], and
agent[s]” of L.R. Id. ¶¶ 16, 21.
         Plaintiff alleges that she was employed by defendants from around November 2016
through November 2019 as a waitress and a dancer. Id. ¶¶ 32, 34–35. Plaintiff alleges that during
her three years of employment, she worked Wednesday through Sunday from 11:00 p.m. until 9:00

1
  Although this action was purportedly brought “individually and on behalf of all other employees similarly situated,”
it was never certified as a collective action under FLSA. ECF No. 1 at 1.
2
  The facts are drawn from the uncontested allegations in plaintiff’s complaint and are taken as true for the purpose of
deciding this motion. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F. 3d 105, 108 (2d
Cir. 1997) (deeming well-pleaded allegations in complaint admitted on motion for a default judgment).

                                                           1
Case 1:19-cv-06886-EK-LB Document 16 Filed 07/17/20 Page 2 of 4 PageID #: 114




a.m., and Mondays from 11:00 p.m. until 6:00 a.m., for a total of approximately 50 hours per week.
Id. ¶ 36. Plaintiff alleges that she was only paid $35.00 per day, regardless of how many hours she
worked. Id. ¶¶ 35, 39. Furthermore, plaintiff alleges that defendants failed to maintain accurate
records and failed to give her written wage notices or pay stubs regarding her rate of pay. Id. ¶¶ 40–
42, 45–46.
                                   PROCEDURAL HISTORY
       Plaintiff commenced this action against defendants on December 7, 2019. ECF No. 1.
Summonses were returned executed on defendants on January 2 and February 4, 2020. ECF Nos.
7–8. When defendants failed to respond to plaintiff’s complaint, plaintiff requested and the Clerk
of Court noted entry of the defendants’ default pursuant to Rule 55(a) of the Federal Rules of Civil
Procedure. ECF No. 10–11. Plaintiff now moves for a default judgment against defendants
pursuant to Rule 55(b)(2). ECF No. 12, Notice of Motion; ECF No. 13, Memorandum of Law in
Support of Plaintiff’s Application for Default Judgment (“Memo”). Plaintiff’s motion attaches
plaintiff’s declaration (“Flores Decl.”), ECF No. 14; plaintiff’s counsel’s declaration (“Stillman
Decl.”), ECF No. 15; plaintiff’s counsel’s time records, ECF No. 15-5; and a spreadsheet of the
damages plaintiff alleges (“Spreadsheet”), ECF No. 15-6.
                                           DISCUSSION
       As an initial matter, plaintiff fails to demonstrate that she gave defendants proper notice of
the instant motion. See Local Civ. R. 55.2(c) (All papers submitted to the Court in support of a
motion for a default judgment “shall simultaneously be mailed to the party against whom default
is sought[,]” and “[p]roof of such mailing shall be filed with the Court.”); see Augustin v. Apex
Fin. Mgmt., No. 14 CV 182 (CBA)(VMS), 2015 WL 5657368, at *3 (E.D.N.Y. July 27, 2015)
adopted by, 2015 WL 7430008 (E.D.N.Y. Nov. 23, 2015) (“Plaintiff’s failure to comply with Local
Civil Rule 55.2 alone warrants denial of the motion [for a default judgment], without prejudice to
renew with an affidavit demonstrating proper service.”) (citing cases).
       Furthermore, plaintiff failed to file an adequate nonmilitary affidavit. “The non-military
affidavit must be based not only on an investigation conducted after the commencement of an
action or proceeding but also after a default in appearance by the party against whom the default
judgment is to be entered.” Apex Mar. Co., Inc. v. Furniture, Inc., No. 11 CV 5365 (ENV)(RER),
2012 WL 1901266, at *1 (E.D.N.Y. May 18, 2012) (citing cases). Although the affidavit of service
states that the individual defendants were not believed to be in military service, ECF No. 8, there

                                                  2
Case 1:19-cv-06886-EK-LB Document 16 Filed 07/17/20 Page 3 of 4 PageID #: 115




is no statement that plaintiff investigated the military status of the individual defendants after the
entry of default. In light of these procedural deficiencies, plaintiff’s motion for a default judgment
should be denied. See Arnoldo Lopez Vasquez v. Lahori Kebab & Grill Corp., No. 18 CV 2117
(JS)(SIL), 2019 WL 4396724, at *3 (E.D.N.Y. Aug. 13, 2019), adopted by, 2019 WL 4620922
(E.D.N.Y. Sept. 5, 2019) (denying plaintiff’s motion for a default judgment in a FLSA case as to
two defendants for failure to comply with Local Civil Rule 55.2); Bhagwat v. Queens Carpet Mall,
Inc., No. 14 CV 5474 (ENV)(PK), ECF No. 27 at 3 (E.D.N.Y. Nov. 21, 2017) (denying plaintiff’s
motion for a default judgment in a FLSA case for failure to comply with Local Civil Rules 55.1
and 55.2 and failure to provide an adequate nonmilitary affidavit).
       Even if plaintiff complied with the relevant procedural rules and established that
defendants were liable under the applicable statutes, her request for an award of damages should
be denied. Although the Court may rely on plaintiff’s declaration to determine her damages, see
Kuebel v. Black & Decker Inc., 643 F.3d 352, 362–64 (2d Cir. 2011) (citing cases), the substantive
errors in her motion preclude an award of damages at this time. Plaintiff’s motion contains
incorrect names and dates, as well as inconsistent or omitted amounts of damages. See, e.g., Memo
at 7, 10, 12, 14; Stillman Aff. at 15. Moreover, plaintiff requests $193,007.50 in damages in the
proposed judgment, but this amount is not supported by the instant record. ECF No. 12-1 at 1
(requesting $193,007.50 in damages); Memo at 10 (requesting $149,767.50 in damages and
$6,384.00 in attorney’s fees); Stillman Aff. at 6–7 (requesting $135,080.00 in damages and
$6,384.00 in attorney’s fees).
       Counsel describes how she calculated plaintiff’s damages, Stillman Aff. at 5–6;
Spreadsheet; however, her calculations and the Spreadsheet are unhelpful for several reasons.
Counsel based her calculations on plaintiff working a 55-hour, 7-day work week, whereas
plaintiff’s affidavit states that she worked 50 to 55 hours per week over 6 days. Flores Aff. at 2;
Spreadsheet at 2. Counsel also used the incorrect NYLL minimum wage rates, see Spreadsheet,
NYLL § 652, 12 N.Y.C.R.R. § 146-1.2; set forth the minimum and overtime damages in the
Spreadsheet without providing subtotals; and relied on the incorrect statutory maximums for
plaintiff’s NYLL wage notice and wage statement claims, see Memo at 14, Gamero v. Koodo
Sushi Corp., 272 F. Supp. 3d 481, 509–11 n. 12, 14 (S.D.N.Y. Sept. 28, 2017). Counsel also fails
to explain how the Court should calculate pre-judgment interest. Stillman Aff. at 4. Furthermore,



                                                  3
Case 1:19-cv-06886-EK-LB Document 16 Filed 07/17/20 Page 4 of 4 PageID #: 116




Counsel fails to support the $450.00 hourly rate requested to calculate her attorney’s fees, id. at 6,
and, fails to provide invoices for the requested costs, ECF No. 15-5.
                                                 CONCLUSION
         Accordingly, I respectfully recommend that plaintiff’s motion should be denied without
prejudice.3 Plaintiff is hereby ordered to serve a copy of this Report upon defendants at their last
known addresses and to file proof of service with the Court forthwith.
            FILING OF OBJECTIONS TO REPORT AND RECOMMENDATION
         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,
the parties shall have fourteen days from service of this Report to file written objections. See Fed.
R. Civ. P. 6. Such objections shall be filed with the Clerk of the Court. Any request for an extension
of time to file objections must be made within the fourteen-day period. Failure to file a timely
objection to this Report generally waives any further judicial review. Marcella v. Capital Dist.
Physicians’ Health Plan, Inc., 293 F.3d 42 (2d Cir. 2002); Small v. Sec’y of Health and Human
Servs., 892 F.2d 15 (2d Cir. 1989); see Thomas v. Arn, 474 U.S. 140 (1985).
SO ORDERED.



                                                                                        /S/              f
                                                                          LOIS BLOOM
                                                                          United States Magistrate Judge

Dated: July 17, 2020
       Brooklyn, New York




3
 This Report does not list all the deficiencies in this motion; plaintiff’s counsel must thoroughly review all applicable
rules and carefully prepare any future motion.

                                                           4
